Title: John Adlum to Thomas Jefferson, 10 April 1810
From: Adlum, John
To: Jefferson, Thomas


          
            
              Sir
              Wilton farm near Havredegrace 
                     April 10th 1810
            
            About the middle of last month I send 
                  sent on to you a number of the cuttings, of the Grape Vines you requested. As I have not heard, that you have received them, I am fearful they may have been lost on the way. If so? and you will send me word: I will forward on to you a smaller number of cuttings, and see that they are put in the mail, so that there can be no question of their getting safe to you.
            
              I am Sir Very respectfully your most Obedt Servt
              John Adlum
            
          
          
            P.S. There was a bottle of wine with the cuttings, made of the Grapes. but made too rich by adding Sugar
          
        